Citation Nr: 1016540	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  01-04 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for blackout spells as 
the symptom of a neuropsychological disability resulting from 
head injury.

2.  Entitlement to service connection for memory loss as the 
symptom of a neuropsychological disability resulting from 
head injury.

3.  Entitlement to service connection for dizziness as the 
symptom of a neuropsychological disability resulting from 
head injury.

4.  Entitlement to service connection for seizures as the 
symptom of a neuropsychological disability resulting from 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 
1980.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 1992 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama in which service connection for 
residuals of a head injury, including blackout spells, was 
denied.

In a December 2004 decision, the Board denied service 
connection for residuals of a head injury, including blackout 
spells.  The Veteran appealed the December 2004 decision to 
the U.S. Court of Appeals for Veterans' Claims (Court) which, 
in July 2006, vacated the December 2004 decision and remanded 
the case to the Board for further development and re-
adjudication in keeping with a July 2006 Joint Motion for 
Remand (JMR).

The case was thereafter remanded in April 2007 for further 
development consistent with the directives of the JMR, to 
include a VA examination.  VA examination was conducted in 
June 2007.  In November 2007, the Board remanded the claim 
for another VA examination in an effort to resolve 
discrepancies in the June 2007 VA examination report.

The case was again remanded in June 2008.

VA examination was conducted in December 2008.  However, the 
case was remanded again in September 2009 for an addendum to 
the December 2008 examination report.

The issue of service connection for seizures as a symptom of 
a neuropsychological disability resulting from head injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. 


CONCLUSIONS OF LAW

1.  Blackout spells as the symptom of a neuropsychological 
disability resulting from head injury were not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1112, 1131, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2009).

2.  Dizziness as the symptom of a neuropsychological 
disability resulting from head injury was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1112, 1131, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2009).

3.  Memory loss as the symptom of a neuropsychological 
disability resulting from head injury was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1112, 1131, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran post-adjudication notice by 
letters dated in 
February 2003, June 2004, and May 2007.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.

While the notice was not provided prior to the initial 
adjudication, the Veteran has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in August 2007, February 2008, May 
2009, and January 2010 supplemental statements of the case, 
following the provision of notice.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claim 
file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

II.  Analysis 

The Veteran claims that he developed chronic 
neuropsychological disabilities, including blackout spells, 
dizziness and memory loss, as residuals of a head injury 
incurred during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

STRs dated in September 1979 indicate that the Veteran was 
treated for a scalp laceration after being hit in the head 
with a bottle.  The laceration was described as small and was 
situated on the left posterior area of the skull.  There was 
no report of loss of consciousness associated with the head 
injury.  Upon physical examination, the Veteran's pupils were 
equal and essentially reacted to light and accommodation but 
were sluggish.  He was oriented as to place and time.  He was 
described as combative at times but no specific details were 
noted.  ETOH (alcohol) intoxication was noted.  The Veteran 
made no specific complaint related to the scalp laceration.  
No pertinent objective findings other than the small skull 
laceration were noted.

The Veteran was seen for follow up the next day.  No 
pertinent complaints or objective findings were noted and the 
Veteran was returned to full duty.

A general physical examination report dated mid-September 
1979 was silent for any complaint or finding regarding 
residuals of a head injury earlier that month.  STRs dated 
between November 1979 and December 1979 are likewise silent 
for any residuals of a head injury.  

The Veteran's May 1980 discharge examination discloses normal 
head and neurological assessments.

VA hospital and treatment records dated in late 1992 show the 
Veteran was hospitalized and placed on detoxification 
protocol.  He reportedly acted bizarre even when not drinking 
or using drugs.  It was noted that the Veteran tried to 
relate his problems to an old blow to the head while in 
service.  He complained of depression and admitted to 
auditory and visual hallucinations.  He also complained of 
blackouts.  Neuropsychological testing revealed deficits in 
attention, word finding difficulty, memory, learning, and 
visuospatial abilities.  It was determined that the deficits 
were likely caused by his long history of alcohol and drug 
abuse.  An MRI of the brain was normal.  

An April 2000 VA psychological examination report indicates 
that the Veteran's short-term memory, attention/concentration 
span, and judgment were poor.  The diagnosis was polydrug 
dependence.

An April 2000 VA mental health clinical note referred to the 
Veteran's report of a head injury in the 1970's without loss 
of consciousness.  The Veteran complained of forgetfulness 
about things he was supposed to do in the future.  The 
examining psychologist noted that the etiology of the 
Veteran's memory problems was "quite likely" related to his 
history of heavy substance abuse.

A May 2000 VA treatment record indicates that the Veteran 
reported a 20-year history of being "absent-minded" and 
noted that the problem was getting worse.

A June 2000 VA clinical record shows that a clinical 
evaluation of the head was negative.  A neurologic evaluation 
was normal.

A June 2004 VA treatment record indicates that the Veteran 
denied any dizziness.

During the August 2004 hearing, the Veteran related his 
current neurologic symptoms, including memory loss, to a head 
injury in service.  He noted that the events leading-up to 
his head injury included his going to the base club in the 
Philippines for a beer as he was off duty.  The Veteran noted 
that he left the club to meet a friend and on his way, three 
Marines started taunting him and threw an object which struck 
him in the head.  He became dazed and felt blood running down 
his hair.  He ran for help.  He noted getting weak and losing 
a lot of blood.  He said he awoke the next day in sick bay 
with his head bandaged.  He said he had memory loss in 
service following the head injury which continued over the 
years.  The Veteran could not remember if he experienced 
blackout spells after service.  The Veteran testified that he 
experienced dizziness at the time of the injury.

A September 2005 VA mental health intake record indicates 
that the Veteran gave a history of head injury.  Recent 
memory, concentration, and past memory were decreased.  The 
diagnoses included alcohol dependence, cocaine dependence, 
cannabis abuse, depressive disorder not otherwise specified, 
and anxiety disorder not otherwise specified.

The June 2007 VA examiner provided a diagnosis of "head 
injury - resolved with residual headaches that are controlled 
by OTC [over the counter] medications."  He opined that 
residuals of the Veteran's head injury, including blackout 
spells, was "less likely as not (less than 50/50 
probability) caused by or a result of service.  The examiner 
noted that the Veteran did not complain of blackouts after 
the head injury occurred.  

A July 2007 VA mental health record indicates that the 
Veteran was being followed for PTSD and alcoholism.  The Axis 
I diagnosis included dementia not otherwise specified 
"possibly with contributions from TBI [traumatic brain 
injury], ACD, long history of alcohol dependence."

A February 2008 head CT scan without contrast showed 
nonspecific white matter changes that most likely represented 
microangiopathic disease.

A December 2008 VA examination report indicates that the 
Veteran complained of blackout spells, dizziness, and memory 
loss since 1976.  Upon examination, the Veteran was alert and 
oriented x 3.  He recalled 2 of 3 named objects, gave his 
telephone number backwards, and named the president elect.  A 
cerebellar examination was normal.  The examiner reviewed 
STRs and VA treatment records, but not private records.  The 
diagnoses included memory impairment.  The examiner opined 
that the Veteran's memory loss "is less likely than not 
(less than 50/50 probability) caused by or a result of 
incident during active duty."  He explained that the Veteran 
has a history of alcohol abuse and other substance abuse, and 
that the memory problem is likely related to the long history 
of alcohol abuse rather than the in-service head injury.  The 
examiner determined that there was insufficient evidence to 
warrant diagnoses of blackout spells or dizziness.  He opined 
that the Veteran's claimed dizziness and blackout spells were 
not caused by or a result of the Veteran's service.

An October 2009 addendum to the December 2008 VA examination 
report indicates that the examiner reviewed the Veteran's 
private medical records.  He also noted the recent dementia 
diagnosis in the VA treatment records.  He determined that 
"given [the Veteran's] history of substance abuse, it would 
mere speculation on my [p]art to determine if the closed head 
injury played a role in [the Veteran's] cognitive 
impairment."  With respect to the alleged neuropsychological 
problems, the examiner wrote "I see no documentation of . . 
. dizziness or blackout spells since 1992 in the claim 
file."

Blackout Spells and Dizziness

The medical evidence of record does not show present 
diagnoses or assessments of blackout spells or dizziness.  
Regardless of the fact that the Veteran sustained a head 
injury during service, there is simply no medical evidence of 
record indicating that he has been diagnosed with a current 
disability related to a residual head injury.  Private 
treatment records dated in late 1992 and the December 2008 VA 
examination report note that the Veteran reported suffering 
from blackout spells, but no diagnosis or assessment was made 
by any clinician.  The only complaints of dizziness of record 
are found in the August 2004 hearing transcript and the 
December 2008 VA examination report.  Notably, a June 2004 VA 
treatment record indicates that the Veteran denied any 
dizziness.  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Chelte v. Brown, 10 Vet. App. 
268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the Veteran is competent to report the symptoms that 
he has experienced, such as blackout spells and dizziness, he 
is not competent to offer an opinion as to matters requiring 
medical expertise, such as a diagnosis or the etiology of a 
disability or disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the Veteran's lay assertions 
have been considered they do not outweigh the evidence of 
record, which does not show any current diagnosis of blackout 
spells or dizziness as residuals of a head injury.  See 38 
C.F.R. § 3.385 (2009).

Memory Loss

The record contains conflicting opinions with respect to the 
contended causal relationship between memory loss and 
service.  The Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the appellant.  See Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The Board has the authority 
to "discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  In so doing, the Board may 
accept one medical opinion and reject others.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).  A 
medical opinion that is based on facts provided by the 
appellant that have previously been found to be inaccurate or 
because other facts in the record contradict the facts 
provided by the appellant that formed the basis for the 
opinion may be rejected; however, a medical opinion may not 
be disregarded solely on the rationale that the medical 
opinion was based on a history given by the appellant.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The adoption 
of an expert medical opinion may satisfy the statutory 
requirement of an adequate statement of reasons and bases if 
the expert fairly considered the material evidence seemingly 
supporting the veteran's position.  See Wray v. Brown, 7 Vet. 
App. 488, 493 (1995).  

In weighing the evidence, the Board finds that the opinion of 
the VA examiner who conducted the December 2008 examination 
and provided the October 2009 addendum to be the most 
probative evidence as to the etiology of the Veteran's memory 
loss, as it is well reasoned, detailed, consistent with other 
evidence of record, and included a review of the claim file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  In the December 
2008 VA examination report, the examiner opined that the 
Veteran's memory loss was "less likely as not" related to 
the in-service head injury.  However, in the October 2009 
addendum, the examiner noted the Veteran's long history of 
alcohol abuse and opined that it would be mere speculation to 
make a finding that the current memory loss was related to 
the in-service injury.  Similarly, the April 2000 VA 
psychologist noted that the etiology of the Veteran's memory 
problems was "quite likely" related to his history of heavy 
substance abuse.  However, service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102.

In contrast, the VA psychiatrist who rendered the July 2007 
opinion did not review the Veteran's medical records, in 
particular his normal discharge examination in 1980.  In 
addition, the doctor determined that the Veteran's memory 
loss and in-service head injury might be "possibly" 
related.  This opinion is of little probative value.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  

With regard to continuity of symptomatology, the Board notes 
the Veteran testified that he has had continuous memory loss 
since the time of the original injury.  The Board finds, 
however, that this testimony is outweighed by the objective 
evidence of record.  No memory problem was noted at the time 
of the Veteran's discharge examination.  It was specifically 
noted that a neurological examination was normal.  
Furthermore, the earliest evidence of any memory problems is 
1992.  This is 12 years after separation from service, and 
this period without treatment is evidence that there has not 
been a continuity of symptomatology from any incident of 
service, and it weighs heavily against the claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  The Board finds the Veteran's allegations of 
continuity of symptomatology are outweighed by the medical 
records and the report of the separation examination.  

The Veteran genuinely believes that his memory loss was 
caused by his in-service head injury.  The Veteran is 
competent to comment on his symptoms.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of his memory loss and his views with 
respect to the etiology of any memory loss are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
reviewed the Veteran's claim file and provided the reasons 
for the December 2008 opinion and October 2009 addendum.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(competent testimony "can be rejected only if found to be 
mistaken or otherwise deemed not credible"); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
blackout spells, dizziness, and memory loss as the symptoms 
of a neuropsychological disability resulting from a head 
injury is not warranted.  Gilbert, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. 
§ 3.102.






ORDER

Entitlement to service connection for blackout spells as the 
symptom of a neuropsychological disability resulting from 
head injury is denied.

Entitlement to service connection for memory loss as the 
symptom of a neuropsychological disability resulting from 
head injury is denied.

Entitlement to service connection for dizziness as the 
symptom of a neuropsychological disability resulting from 
head injury is denied.


REMAND

The September 2009 Board Remand requested an addendum to the 
December 2008 examination addressing whether the Veteran has 
exhibited seizures at any time during the pendency of this 
appeal from 1992 to the present.  In the October 2009 
addendum, the VA examiner wrote "no documentation of 
seizures . . . since 1992 in the claim file."  However, it 
appears that the examiner's review of the record was not 
complete, as VA and private medical records reflect the 
Veteran's current complaints of seizures. 

VA hospital and treatment records dated in late 1992 show the 
Veteran was hospitalized and placed on detoxification 
protocol.  The Veteran denied a history of alcohol seizures.  
It was noted that, if the Veteran were suffering from genuine 
seizures, the possibility of further damage was raised.  
However, frontal lobe functions, as measured by 
neuropsychological tests, seemed intact, thereby suggesting a 
nonorganic cause to his explosive behavior.  The Veteran was 
prescribed Tegretol for peripheral pain and explosiveness.  

November 1997 private hospital records show the Veteran 
presented to the emergency room with history of sudden onset 
of rapid heart beat.  He was described as a known case of 
paroxysmal atrial fibrillation treated several times through 
private and VA facilities.  On admission, physical 
examination and a neurologic evaluation showed no evidence of 
a seizure disorder.  A grossly intact neurological evaluation 
was noted.

An October 1998 VA treatment record indicates that the 
Veteran complained of "nerves."  He was alert, oriented, 
and cooperative.  He gave a history of head injury and 
seizures.  The Veteran reported that he had stopped taking 
his medication recently.  The nurse noted that the Veteran's 
seizures "may have been related to no med[ication]."  The 
diagnoses included cocaine abuse, alcohol abuse, and seizures 
secondary to a head injury.  The nurse prescribed Tegretol.  

An April 2000 VA mental health clinical note referred to the 
Veteran's history of seizures and his report of a head injury 
in the 1970's without loss of consciousness.  The Veteran 
related a history of seizures with the last episode occurring 
prior to 1998, and reported taking Tegretol in the past.  

A September 2005 VA mental health intake record indicates 
that the Veteran gave a history of head injury and seizure.  
The examiner noted that the Veteran's history of seizure 
"may be related to alcohol, drug or reported head injury."  
Recent memory, concentration, and past memory were decreased.  
The diagnoses included alcohol dependence, cocaine 
dependence, cannabis abuse, depressive disorder not otherwise 
specified, and anxiety disorder not otherwise specified.

A June 2008 VA treatment note indicates that the Veteran 
reported a history of seizures secondary to alcoholism.

Remand is again required to determine whether the Veteran, in 
fact, exhibits a seizure disorder and, if so, to determine 
its etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the examiner 
who conducted the December 2008 VA 
examination and request that the examiner 
closely review the entire record and 
prepare an addendum addressing the 
following issue:

a)  did the Veteran at any time during 
the pendency of this appeal from 1992 to 
the present exhibit seizures?

b)  if so, is it at least as likely as 
not that the manifested seizures were in 
total or in part:

a.	in any way the result of active 
service, including the head injury the 
Veteran sustained during active 
service;

    b.	had their onset during active 
service; or

c.	are the result of aggravation of a 
pre-existing condition by an injury or 
disease incurred during active 
service, including the head injury 
sustained during active service?

If the examiner who conducted the December 
2008 VA examination cannot be located, or 
if it is determined that another VA 
examination is necessary, schedule the 
Veteran for medical examination by an 
appropriate medical professional to 
determine the nature, extent, and etiology 
of any head injury residuals, including a 
neuropsychological disability manifested by 
seizures that may have been manifested at 
any time during the pendency of this appeal 
from 1992 to the present and provide 
opinions on all the matters set forth in 
(b) above.  All indicated tests and studies 
should be performed.  The claim folder must 
be sent to the examiner(s) for review in 
conjunction with the examination(s).

All opinions expressed must be supported by 
complete rationale.

2.  Following completion of the 
development requested, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


